Order and judgment of the Supreme Court, New York County (Martin Stecher, J.), entered on or about March 3, 1988, and entered on March 21, 1988, respectively, which granted defendant-respondent’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously reversed, on the law and the facts, and the complaint reinstated, with costs.
Respondent Michael Boulware executed a promissory note in the amount of $47,000, which, in addition to a cash payment, was delivered to the principal office of E.A. Buck Shoemaker Ridge Drilling Associates, Ltd., a limited partnership, in New York, as payment for respondent’s purchase of a limited partnership interest in the limited partnership. In connection with his investment in the limited partnership, *331respondent Boulware appointed Richard Levine, who maintains an office in New York, to act as his attorney-in-fact in connection with securing additional financing for the limited partnership.
Plaintiff-appellant Barclays American/Business Credit, Inc. entered into a general loan and security agreement with E.A. Buck, signed by Richard Levine, pursuant to which respondent’s promissory note was pledged as collateral security. That agreement contained a forum selection clause conferring jurisdiction on the courts of New York. Thereafter, respondent allegedly defaulted on the promissory note, and this action was commenced in New York.
Respondent moved to dismiss the complaint on the ground of lack of personal jurisdiction, and the IAS court granted the motion. We reverse. In our view, respondent purposefully availed himself of the protection of the laws of the State of New York by appointing an agent to act on his behalf in New York for the purpose of entering into financing agreements on behalf of the limited partnership. We find this sufficient to support in personam jurisdiction in connection therewith. (Parke-Bemet Galleries v Franklyn, 26 NY2d 13, 17.) Concur— Murphy, P. J., Ross, Kassal, Ellerin and Rubin, JJ.